Citation Nr: 1400446	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  12-28 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1. Entitlement to service connection for right ear hearing loss. 

2. Entitlement to an initial compensable rating for left ear hearing loss.


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from May 1968 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which granted service connection for left ear hearing loss with a noncompensable rating and denied service-connection for right ear hearing loss. 

Although the Veteran listed only the left ear hearing loss issue in his substantive appeal; a substantive appeal is not required to confer jurisdiction on the Board and the Board may waive the filing of a substantive appeal.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  

The issue of entitlement to an initial compensable rating for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the AMC in Washington, DC.  VA will notify the Veteran if further action on his part is required.


FINDING OF FACT

The Veteran has a current right ear hearing loss disability as the result of active military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As to the Veteran's claim decided herein, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Analysis

Service connection will be granted for disability resulting from an injury or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).

The Veteran's claim had been denied because he did not have current right ear hearing loss disability under 38 C.F.R. § 3.385.  Such hearing loss was; however, shown on a VA examination in February 2013.

The Veteran asserts that during active service, he served as a gunner with the field artillery group.  The Veteran's DD Form-214 and service personnel records reflect that he was an Army cannoneer crewman.  The Veteran's statements, are consistent with the service records, demonstrate exposure to noise during service.  Therefore, his exposure to substantial noise trauma in service is not in dispute.  38 U.S.C.A. § 1154(a).

The VA examiner in April 2011 opined that it was likely that hearing loss began with military noise exposure.  In February 2013, a different examiner opined that the Veteran's hearing loss was at least as likely as not caused by or a result of an event in military service.  The examiner noted that effects of noise exposure were cumulative through lifetime.  Damage to the inner ear cells from noise exposure can occur before hearing loss was evident and diagnosed.  The examiner noted that the veteran reported unprotected and protected military noise exposure in the military and denied occupational and recreational noise exposure.

In light of positive February 2013 VA examination diagnosing the Veteran with sensorineural hearing loss and etiologically linking the disability to the Veteran's active military service, and resolving reasonable doubt in favor of the Veteran, the Board concludes that the criteria for service connection for the currently diagnosed right ear hearing loss have been met.  U.S.C.A. §§ 1110, 1111(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2013).


ORDER

Service-connection for right ear hearing loss is granted.


REMAND

The decision above granted entitlement to service connection for right ear hearing loss the evaluation for the left ear hearing loss requires adjudication of the left ear hearing loss.  The Board does not have jurisdiction to assign the initial rating for right ear hearing loss in the first instance.  As such, a remand is necessary because the claim for initial compensable disability rating for left ear hearing loss is "inextricably intertwined" with the initial rating of the newly service-connected right ear hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 193 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim for a compensable rating for left ear hearing loss in conjunction with the initial rating for the left ear hearing loss disability.  

2.  If any benefit sought on appeal remains denied, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


